                      Case 4:20-cv-05640-YGR Document 416 Filed 04/09/21 Page 1 of 8


            1    THEODORE J. BOUTROUS JR., SBN 132099               MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                           mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                       CYNTHIA E. RICHMAN (D.C. Bar No.
                   rdoren@gibsondunn.com                            492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                        crichman@gibsondunn.com
                   dswanson@gibsondunn.com                          GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                      1050 Connecticut Avenue, N.W.
                    jsrinivasan@gibsondunn.com                      Washington, DC 20036
            5     JASON C. LO, SBN 219030                           Telephone: 202.955.8500
                    jlo@gibsondunn.com                              Facsimile: 202.467.0539
            6    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue                             ETHAN DETTMER, SBN 196046
            7    Los Angeles, CA 90071                                edettmer@gibsondunn.com
                 Telephone: 213.229.7000                            ELI M. LAZARUS, SBN 284082
            8    Facsimile: 213.229.7520                              elazarus@gibsondunn.com
                                                                    GIBSON, DUNN & CRUTCHER LLP
            9    VERONICA S. MOYÉ (Texas Bar No.                    555 Mission Street
                 24000092; pro hac vice)                            San Francisco, CA 94105
           10      vlewis@gibsondunn.com                            Telephone: 415.393.8200
                 GIBSON, DUNN & CRUTCHER LLP                        Facsimile: 415.393.8306
           11    2100 McKinney Avenue, Suite 1100
                 Dallas, TX 75201                                   Attorneys for Defendant APPLE INC.
           12    Telephone: 214.698.3100
                 Facsimile: 214.571.2900                            [Additional counsel on signature page]
           13

           14

           15
                                             UNITED STATES DISTRICT COURT
           16
                                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
           17
                                                     OAKLAND DIVISION
           18
                 EPIC GAMES, INC.,                               Case No. 4:20-cv-05640-YGR-TSH
           19                                                    Case No. 4:11-cv-06714-YGR-TSH
                             Plaintiff, Counter-defendant        Case No. 4:19-cv-03074-YGR-TSH
           20    v.
                                                                STIPULATED [PROPOSED]
                 APPLE INC.,
           21                                                   SUPPLEMENTAL PROTECTIVE ORDER
                             Defendant, Counterclaimant         GOVERNING DISCOVERY FROM
           22                                                   GOOGLE
                 IN RE APPLE IPHONE ANTITRUST
           23    LITIGATION
           24
                 DONALD R. CAMERON, et al.,                      Hon. Yvonne Gonzalez Rogers
           25                                                    Hon. Thomas S. Hixson
                             Plaintiffs
           26         v.
                 APPLE INC.,
           27
                              Defendant.
           28

Gibson, Dunn &                    STIPULATED [PROPOSED] SUPPLEMENTAL PROTECTIVE ORDER
Crutcher LLP
                                              GOVERNING DISCOVERY FROM GOOGLE
                          CASE NOS. 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH, 4:20-CV-05640-YGR-TSH
                        Case 4:20-cv-05640-YGR Document 416 Filed 04/09/21 Page 2 of 8


            1            WHEREAS the parties to In re Apple iPhone Antitrust Litigation and Cameron v. Apple Inc.
            2    agreed to a Stipulated Protective Order on January 6, 2020 (Case No. 4:11-cv-06714-YGR, Dkt. No.
            3    195; Case No. 4:19-cv-03074-YGR, Dkt. No. 81);
            4            WHEREAS the Court entered the Stipulated Protective Order on January 9, 2020 (Case No.
            5    4:11-cv-06714-YGR, Dkt. No. 199; Case No. 4:19-cv-03074-YGR, Dkt. No. 85) (the “Protective
            6    Order”);
            7            WHEREAS, parties to Epic Games, Inc. v. Apple Inc. agreed that the terms of the Stipulated
            8    Protective Order in Cameron v. Apple Inc. and In re Apple iPhone Antitrust Litigation should also
            9    apply in Epic Games, Inc. v. Apple Inc. (Case No. 4:20-cv-05640, Dkt. No. 110) (collectively, the
           10    “Litigations”), and the Court entered a stipulated protective order in Epic Games, Inc. v. Apple Inc.
           11    on October 2, 2020 with identical terms (Case No. 4:20-cv-05640, Dkt. No. 112);
           12            WHEREAS Paragraph 10(a) of the Protective Order states that “[t]he terms of this Order are
           13    applicable to information produced by a Non-Party in this action” and that “[n]othing in these
           14    provisions should be construed as prohibiting a Non-Party from seeking additional protections”;
           15            WHEREAS Parties to the Litigations have served subpoenas on Alphabet Inc. (“Google”) 1;
           16            WHEREAS Google is willing to produce competitively sensitive information in response to
           17    subpoenas served on it in these Litigations, subject to certain additional protections beyond those set
           18    forth in the Protective Order and that the Parties to the Litigations agree to;
           19            WHEREFORE, IT IS HEREBY ORDERED that documents produced by Google in
           20    connection with the Litigations shall be further subject to the following provisions (the
           21    “Supplemental Protective Order”):
           22    A.      GENERAL PROVISIONS
           23            1.       The definitions, terms and provisions contained in the Protective Order shall be
           24    incorporated herein by reference as though fully set forth herein; provided, however, that in the event
           25    of a conflict between any definition, term or provision of this Supplemental Protective Order and any
           26
                  1
           27         The term “Google” shall include any entity that responds to subpoenas served on Alphabet Inc. in
                      the Litigations. References to “competitors” within this Supplemental Protective Order shall be
           28         interpreted to mean competitors of Alphabet Inc. and/or Google LLC, and their subsidiaries.
                                                                    1
Gibson, Dunn &                        STIPULATED [PROPOSED] SUPPLEMENTAL PROTECTIVE ORDER
Crutcher LLP
                                                  GOVERNING DISCOVERY FROM GOOGLE
                              CASE NOS. 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH, 4:20-CV-05640-YGR-TSH
                       Case 4:20-cv-05640-YGR Document 416 Filed 04/09/21 Page 3 of 8


            1    definition, term or provision of the Protective Order, this Supplemental Protective Order will control
            2    with respect to such conflict.
            3             2.       The definitions, terms and provisions contained in this Supplemental Protective Order
            4    shall apply only to those Discovery Materials produced by Google, and nothing herein shall provide
            5    any rights or protections to the Parties to the Litigations beyond those set forth in the Protective
            6    Order.
            7    B.       ADDITIONAL DEFINITIONS
            8             1.       Business Consultant: a consultant advising on or involved in competitive decision-
            9    making.
           10             2.       Party Expert: with respect to “GOOGLE HIGHLY CONFIDENTIAL – OUTSIDE
           11    COUNSEL EYES ONLY”, a person with specialized knowledge or experience in a matter pertinent
           12    to the Litigations who: (1) has been retained by a Party or its counsel to serve as an expert witness or
           13    as a consultant in this action; (2) is not a current employee or current Business Consultant of a Party,
           14    Google, or of any Google competitor, or otherwise currently involved in competitive decision-
           15    making for a Party, Google, or for any Google competitor; (3) has not, within the 12 months
           16    preceding the entry of this Protective Order, been an employee or Business Consultant of a Party,
           17    Google, or Google’s competitor, or otherwise been involved in competitive decision-making for a
           18    Party, Google, or Google’s competitor; and (4) at the time of retention, is not anticipated to become
           19    an employee or Business Consultant of a Party, Google, or of any Google competitor, or to be
           20    otherwise involved in competitive decision-making for a Party or for any Google competitor. If,
           21    while this action is pending, a Party learns that any of its retained experts or consultants as defined
           22    herein is anticipating to become, or has become, an employee or Business Consultant of Google or
           23    any Google competitor, or otherwise involved in competitive decision-making for Google or any
           24    Google competitor, the Party learning such information shall promptly disclose the information to
           25    Google.
           26             3.       “GOOGLE HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL EYES ONLY”
           27    Information or Items: extremely sensitive “Confidential Information or Items” produced by Google
           28
                                                                     2
Gibson, Dunn &                         STIPULATED [PROPOSED] SUPPLEMENTAL PROTECTIVE ORDER
Crutcher LLP
                                                   GOVERNING DISCOVERY FROM GOOGLE
                               CASE NOS. 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH, 4:20-CV-05640-YGR-TSH
                       Case 4:20-cv-05640-YGR Document 416 Filed 04/09/21 Page 4 of 8


            1    and that contain algorithms and source code; non-public, commercially sensitive customer lists; non-
            2    public financial, marketing, or strategic business planning information; current or future non-public
            3    information regarding prices, costs, or margins; information relating to research, development, testing
            4    of, or plans for existing or proposed future products; evaluation of the strengths and vulnerabilities of
            5    Google’s product offerings, including non-public pricing and cost information; confidential
            6    contractual terms, proposed contractual terms, or negotiating positions (including internal
            7    deliberations about negotiating positions) taken with respect to Google or competitors to Google;
            8    information relating to pending or abandoned patent applications that have not been made available
            9    to the public; personnel files; sensitive personally identifiable information; and communications that
           10    disclose any such information.
           11    C.     ADDITIONAL PROTECTIONS FOR ACCESS TO AND USE OF GOOGLE
           12    PROTECTED MATERIALS
           13           1.       Manner of Designating “GOOGLE HIGHLY CONFIDENTIAL – OUTSIDE
           14    COUNSEL EYES ONLY” Information or Items. To qualify for protection as “GOOGLE HIGHLY
           15    CONFIDENTIAL – OUTSIDE COUNSEL EYES ONLY”, Google must affix the legend
           16    “GOOGLE HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL EYES ONLY” to each page of any
           17    document for which Google seeks protection under this Supplemental Protective Order.
           18           2.       Disclosure of “GOOGLE HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL EYES
           19    ONLY” Information or Items. Unless otherwise ordered by the Court or permitted in writing by
           20    Google, a Party may disclose any information or item designated “GOOGLE HIGHLY
           21    CONFIDENTIAL – OUTSIDE COUNSEL EYES ONLY” only to:
           22                    (a)    the Party’s Outside Counsel of Record in this action, as well as employees of
           23    said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for
           24    these Litigations and who have signed the “Acknowledgement and Agreement to be Bound” that is
           25    attached to the Protective Order as Exhibit A;
           26

           27

           28
                                                                     3
Gibson, Dunn &                       STIPULATED [PROPOSED] SUPPLEMENTAL PROTECTIVE ORDER
Crutcher LLP
                                                 GOVERNING DISCOVERY FROM GOOGLE
                             CASE NOS. 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH, 4:20-CV-05640-YGR-TSH
                      Case 4:20-cv-05640-YGR Document 416 Filed 04/09/21 Page 5 of 8


            1                    (b)    Party Experts (as defined in this Supplemental Protective Order) (1) to whom
            2    disclosure is reasonably necessary for these Litigations and (2) who have signed the
            3    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
            4                    (c)    the Court and its personnel;
            5                    (d)    court reporters and their staff, professional jury or trial consultants, and
            6    Professional Vendors to whom disclosure is reasonably necessary for these Litigations and who have
            7    signed the “Acknowledgment and Agreement to be Bound” (Exhibit A); and
            8                    (e)    the author or recipient of a document containing the information or a custodian
            9    or other person who otherwise possessed or knew the information.
           10           3.       All other provisions of the Protective Order, including Paragraphs 2, 3, 4, 5.2, 6, 7.1,
           11    9, 10, 11, 12, 13, and 14 apply mutatis mutandis to information designated “GOOGLE HIGHLY
           12    CONFIDENTIAL – OUTSIDE COUNSEL EYES ONLY” to the same extent as they apply to
           13    information designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.
           14           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
           15

           16    Dated: April 9, 2021                   By:     /s/ Jay P. Srinivasan
           17                                                   GIBSON, DUNN & CRUTCHER LLP
                                                                Theodore J. Boutrous, Jr.
           18                                                   Richard J. Doren
                                                                Daniel G. Swanson
           19                                                   Mark A. Perry
                                                                Veronica S. Moyé
           20                                                   Cynthia E. Richman
                                                                Jay P. Srinivasan
           21                                                   Jason C. Lo
                                                                Ethan D. Dettmer
           22                                                   Eli M. Lazarus
           23                                                   Attorneys for Defendant Apple Inc.
           24

           25    Dated: April 9, 2021                   By:     /s/ Rachele R. Byrd

           26                                                   WOLF HALDENSTEIN ADLER
                                                                FREEMAN & HERZ LLP
           27                                                   RACHELE R. BYRD (190634)
                                                                BRITTANY N. DEJONG (258766)
           28                                                   750 B Street, Suite 1820
                                                                     4
Gibson, Dunn &                       STIPULATED [PROPOSED] SUPPLEMENTAL PROTECTIVE ORDER
Crutcher LLP
                                                 GOVERNING DISCOVERY FROM GOOGLE
                             CASE NOS. 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH, 4:20-CV-05640-YGR-TSH
                      Case 4:20-cv-05640-YGR Document 416 Filed 04/09/21 Page 6 of 8


            1                                             San Diego, CA 92101
                                                          Telephone: 619/239-4599
            2                                             Facsimile: 619/234-4599
            3                                             WOLF HALDENSTEIN ADLER
                                                          FREEMAN & HERZ LLP
            4                                             MARK C. RIFKIN (pro hac vice)
                                                          MATTHEW M. GUINEY (pro hac vice)
            5                                             270 Madison Avenue
                                                          New York, New York 10016
            6                                             Telephone: 212/545-4600
                                                          Facsimile: 212/545-4677
            7                                             Consumer Plaintiffs’ Interim Class Counsel
            8
                 Dated: April 9, 2021              By:    /s/ Steve W. Berman
            9
                                                          HAGENS BERMAN SOBOL SHAPIRO LLP
           10                                             Steve W. Berman (pro hac vice)
                                                          Robert F. Lopez (pro hac vice)
           11                                             1301 Second Ave., Suite 2000
                                                          Seattle, WA 98101
           12                                             Telephone: (206) 623-7292
                                                          Facsimile: (206) 623-0594
           13                                             steve@hbsslaw.com
                                                          robl@hbsslaw.com
           14
                                                          HAGENS BERMAN SOBOL SHAPIRO LLP
           15                                             Shana E. Scarlett (SBN 217895)
                                                          715 Hearst Avenue, Suite 202
           16                                             Berkeley, CA 94710
                                                          Telephone: (510) 725-3000
           17                                             Facsimile: (510) 725-3001
                                                          shanas@hbsslaw.com
           18
                                                          Developer Plaintiffs’ Interim Class Counsel
           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                               5
Gibson, Dunn &                    STIPULATED [PROPOSED] SUPPLEMENTAL PROTECTIVE ORDER
Crutcher LLP
                                              GOVERNING DISCOVERY FROM GOOGLE
                          CASE NOS. 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH, 4:20-CV-05640-YGR-TSH
                     Case 4:20-cv-05640-YGR Document 416 Filed 04/09/21 Page 7 of 8


                 Dated: April 9, 2021                   By:     /s/ Yonatan Even
            1
                                                               Yonatan Even
            2
                                                               CRAVATH, SWAINE & MOORE LLP
            3                                                  Christine Varney (pro hac vice)
                                                               Katherine B. Forrest (pro hac vice)
            4                                                  Gary A. Bornstein (pro hac vice)
                                                               Yonatan Even (pro hac vice)
            5                                                  Lauren A. Moskowitz (pro hac vice)
                                                               M. Brent Byars (pro hac vice)
            6                                                  825 Eighth Avenue
                                                               New York, New York 10019
            7                                                  Telephone: (212) 474-1000
                                                               Facsimile: (212) 474-3700
            8                                                  cvarney@cravath.com
                                                               kforrest@cravath.com
            9                                                  gbornstein@cravath.com
                                                               yeven@cravath.com
           10                                                  lmoskowitz@cravath.com
                                                               mbyars@cravath.com
           11
                                                               Respectfully submitted,
           12
                                                               Attorneys for Plaintiff Epic Games, Inc.
           13

           14

           15    PURSUANT TO STIPULATION, IT IS SO ORDERED.
           16

           17
                 DATED: ________________                 __________________________________________
           18                                            HON. YVONNE GONZALEZ ROGERS
                                                         United States District Judge
           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                              6
Gibson, Dunn &                   STIPULATED [PROPOSED] SUPPLEMENTAL PROTECTIVE ORDER
Crutcher LLP
                                             GOVERNING DISCOVERY FROM GOOGLE
                         CASE NOS. 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH, 4:20-CV-05640-YGR-TSH
                      Case 4:20-cv-05640-YGR Document 416 Filed 04/09/21 Page 8 of 8


            1                                   ECF SIGNATURE ATTESTATION
            2           In accordance with Local Rule 5-1, the filer of this document hereby attests that the

            3    concurrence of the filing of this document has been obtained from the other signatories hereto.

            4

            5    Dated: April 9, 2021                         GIBSON, DUNN & CRUTCHER LLP

            6                                                 By: /s/ Jay P. Srinivasan
                                                                  Jay P. Srinivasan
            7                                                     Attorney for Defendant Apple Inc.
            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                                   7
Gibson, Dunn &                     STIPULATED [PROPOSED] SUPPLEMENTAL PROTECTIVE ORDER
Crutcher LLP
                                               GOVERNING DISCOVERY FROM GOOGLE
                           CASE NOS. 4:11-CV-06714-YGR-TSH, 4:19-CV-03074-YGR-TSH, 4:20-CV-05640-YGR-TSH
